Citation Nr: 0007682	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury, including a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 to April 
1962.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDINGS OF FACT

The veteran's claim of entitlement to service connection for 
residuals of a left leg injury, including a left foot 
disability, is capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a left leg injury, including a left foot 
disability, is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a claim is not well grounded, the VA has no 
"duty to assist" the appellant in developing facts as under 
the law, the appellant must first meet his chronological 
obligation of submitting a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease, and sufficient observation to establish chronicity 
at the time.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b) 
(1999).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1112, 1133 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. 
§ 1113 (West 1991).

The veteran contends that his current left leg disorder is 
related to an automobile accident during service in April 
1943.  He maintains that he injured his left lower extremity 
when he was thrown from a truck following a head-on collision 
with a motorcycle, and was hospitalized at the 298th General 
Hospital in Bristol, England for treatment of these injuries.

A review of the veteran's service medical records reveals 
that he was admitted to the 298th General Hospital in 
Bristol, England for unrelated treatment in May 1943.  

A December 1945 physical examination report is negative for a 
history of a motor vehicle accident, and notes normal 
clinical evaluations of the skin, musculoskeletal system and 
feet.

An October 1950 re-enlistment examination report notes a scar 
on the medial aspect of the left knee.  The record notes the 
veteran's period of hospitalization at the 298th General 
Hospital in 1943, but is negative for a history of a motor 
vehicle accident.

In October 1961, the veteran reported that he could not walk 
with weight bearing on his left leg, and experienced constant 
pain in the left low back and hip.  A physical examination 
revealed that the veteran tilted to the right when he walked, 
and continued to list to the right when weight was evenly 
distributed on both legs.  The record indicates that he was 
using crutches.  Left lateral bending caused sharp pain to 
the left of the L4-5 region, which was relieved with right 
lateral bending.  The veteran was discharged the following 
month with a diagnosis of probable herniated nucleus pulposis 
in the L3, S1 area.

A January 1962 hospital report indicates that the veteran was 
admitted for an evaluation of low back pain radiating into 
the left leg prior to his separation from service.  The 
veteran provided a "detailed history" of low back pain 
following an automobile accident in 1943, and explained that 
he was hospitalized for two weeks for treatment of injuries 
sustained therein.  He reported intermittent low back 
discomfort since that time, which became "steady in nature" 
in September 1961.  Current complaints included pain starting 
on the left side of the spine and radiating down the left leg 
with numbness and paresthesia in the left leg.  The veteran 
reported that he was unable to bear full weight on his left 
leg.  

A physical examination of the left lower extremity revealed a 
diminished knee jerk, and the examiner commented that an 
ankle jerk was "probably absent."  There was diminished 
perception to pinprick over the left leg "nearly encircling 
the leg, but sparing a small portion on the medial aspect."  
The record indicates that the numbness "stop[ped] abruptly 
at the ankle above the malleoli."  No atrophy or motor 
weakness was noted.  The report is negative for a chronic 
disability involving the left lower extremity.

A January 1962 record indicates that a neurosurgery 
evaluation was initially planned when the veteran was 
admitted for an evaluation of his low back and left leg pain 
earlier that month.  The report notes that the veteran 
improved sufficiently to warrant clearance for retirement 
"with the understanding that he may in the future require 
surgery or at least evaluation for surgery." 

The veteran stood with a list to the right, and walked with a 
limp on separation examination in February 1962.  There was 
decreased sensation of the left lower extremity with 
"pressure vibration pinprick" of the entire left leg.  

The veteran filed a claim of entitlement to service 
connection for unrelated disabilities, including a "slipped 
disc," in June 1962.  At that time, he made no mention of 
the April 1943 motor vehicle accident.

During an August 1962 VA examination, the veteran reported 
developing low back soreness with pain down his left leg and 
thigh in October 1961.  He related that he was on crutches 
for several weeks, and was subsequently hospitalized and 
given physical therapy.  An examination revealed no gross 
deformity or limitation of motion of the major joints.  The 
veteran was able to walk on his heels and toes easily, and 
squatted without difficulty.

A May 1995 private medical record shows treatment of the 
veteran's left leg disorder.

In correspondence dated later that month, the veteran 
reported that he "damage[d] his left toe" in a motor 
vehicle accident during World War II, and explained that he 
currently experienced left leg pain and walked with a limp.

In May 1996, the RO ordered a VA examination to determine the 
etiology of the veteran's current left leg disorder.

On VA examination in July 1996, the veteran gave a history of 
injuring his left leg in a motor vehicle accident during 
service, and explained that he has been unable to wiggle the 
toes on his left foot since that time.  A physical 
examination revealed that the veteran was able to move all of 
the toes on his right foot, but had no motion in the toes on 
the left foot.  He was able to sit up with his legs fully 
extended, and a negative straight and cross leg examination 
was noted.  The pertinent diagnosis was history of injury to 
the left knee and leg from an automobile accident.  The 
examiner commented that a history of a motor vehicle accident 
was not found in the veteran's service medical records.  He 
concluded that the veteran left leg disability was not 
related to his service-connected arthritis of the lumbar 
spine, and opined that the disability was caused by a wound 
to the medial surface of the left knee, possibly injuring the 
nerves to the foot.  The physician noted that this question 
would "require considerable time to sort out."

A November 1996 rating decision denied entitlement to service 
connection for residuals of a left leg injury, on the basis 
that the veteran had not submitted a well-grounded claim.  
The veteran filed a notice of disagreement (NOD) with this 
decision in October 1997, and submitted a substantive appeal 
(Form 9) later that month, perfecting his appeal.

During an April 1998 personal hearing, the veteran's 
representative maintained that the veteran injured his left 
leg when he was thrown from a truck in an automobile accident 
during service in April 1943.  Transcript (T.) at 2.  The 
veteran explained that was hospitalized at the 298th General 
Hospital in Bristol, England, where he received treatment for 
a laceration on the medial aspect of his left knee, and was 
put in a walking cast.  T. at 2.  The veteran stated that his 
doctors did not explain the nature of his injuries.  T. at 2 
and 5.  He was subsequently returned to active duty, and his 
cast was removed after three or four weeks.  T. at 2.  He 
reported that the first three toes on his left foot were 
paralyzed, and he walked with a "slight limp" throughout 
the remainder of service.  T. at 3.  He denied receiving 
additional treatment for his left leg disability during 
service.  T. at 3.  The veteran denied sustaining any other 
injuries to the left lower extremity following his separation 
from service.  T. at 3.  He explained that he began 
experiencing numbness in the left lower extremity in 1965 or 
1966, and indicated that the disability had increased in 
severity since that time.  T. at 3 and 5-6.  

In April 1998 correspondence, the veteran's private physician 
reported that a May 1995 physical examination revealed a foot 
drop "most probably due to a left lateral peroneal palsy."  
He explained that the veteran could not dorsiflex his left 
foot, and medial rotation of the foot was slight.  The 
veteran had a marked decrease in plantar flexion strength, 
and walked with a "foot slapping" gait.  The physician 
noted that the veteran's "foot problem" was "basically the 
same" during a physical examination in April 1998.

Consequently, the RO continued the denial of service 
connection for residuals of a left leg injury in September 
1998.

The Board finds that the veteran's claim of entitlement to 
service connection for residuals of a left leg injury, 
including a left foot disability, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The veteran's statements 
regarding a motor vehicle accident during service in 1943 are 
essentially the same as the history provided by him during 
medical treatment in service in 1962.  Based on the veteran's 
complaints in service regarding left leg symptomatology, and 
his current left leg disability, the Board finds that his 
claim is capable of substantiation.  Consequently, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).  


ORDER

The claim of entitlement to service connection for residuals 
of a left leg injury, including a left foot disability, is 
well grounded.


REMAND

The Board finds that the veteran's claim for service 
connection for residuals of a left leg injury, including a 
left foot disability, is well grounded, as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on the veteran's in service complaints 
regarding left leg symptomatology, and his assertions 
regarding his current disability.  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(b).

As noted above, in May 1996, the RO ordered a VA examination 
to determine the etiology of the veteran's current left leg 
disability.  The Board must conclude that the examination 
left open a number of questions, and thus was inadequate for 
the purpose set forth by the RO.  The Board notes that the 
examiner indicated that a history of an automobile accident 
during service was not found in the veteran's service medical 
records.  While the Board readily agrees that there is no 
documentation of the accident itself, the veteran gave a 
detailed history regarding the accident during medical 
treatment in January 1962.  More importantly there are 
notations in the service medical records concerning the left 
lower extremity.  As early as 1950 a scar was observed on the 
medical aspect of the left knee.  In 1962, there was 
diminished knee and probably absent ankle jerk on the left.  
There was also a sensory deficit that was noted to still be 
present at the time of the separation examination.  Whether 
these manifestations were actually related to a back 
disability as opposed to a left knee disability was not 
conclusively resolved.  Thus, the question of whether the 
left leg was injured in an unreported accident in about 1943, 
as opposed to some other episode in service, does not 
completely resolve the issue now before the Board.  
Furthermore, the examiner stated that "sorting" out the 
potential relationship between a current disability and 
service required "considerable time," however, the report 
itself does not appear on its face to indicate all this 
"sorting" out took place.  

In light of the evidence of record, as discussed above, the 
Board finds that another VA examination is warranted so that 
an equitable and fully informed adjudication of this issue 
can be made.  Thus, this case is REMANDED for the following 
development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since his 
discharge from service for residuals of a 
left leg injury.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records that 
have not been previously obtained.  

 3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the etiology of any disability 
of the left lower extremity now present.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, as well as 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished.  The examiner should be 
asked to provide an opinion as to the 
degree of medical probability, expressed 
in percentage terms, that any current 
disability of the left lower extremity, 
including the foot, is causally linked to 
the veteran's service.  The examiner 
should also address, if appropriate, the 
degree of medical probability that any 
current left lower extremity disability 
is causally related to the service 
connected low back disability, classified 
as arthritis of the lumbar spine. 

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's left leg disability, should be 
provided.  Any opinions expressed must be 
accompanied by a complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and 
if it is not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for residuals of a 
left leg injury, including a left foot 
disability.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

